                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

   PAUL WILLIAM LEWIS,                             )
                                                   )
            Petitioner,                            )
                                                   )
   v.                                              )        No. 3:19-CV-411-DCLC-DCP
                                                   )
   STATE OF TENNESSEE,                             )
                                                   )
            Respondent.                            )

                                      JUDGMENT ORDER

        In accordance with the accompanying memorandum opinion:

        1. Petitioner’s motions to amend his petition [Docs. 10 and 12] are DENIED;

        2. Petitioner’s claims for relief under § 2254 in the petition are DISMISSED without
           prejudice as it is apparent from his filings and the state court record that Petitioner has
           not exhausted his state court remedies for those claims;

        3. Respondent’s motion to dismiss [Doc. 8] is DENIED as moot;

        4. This action is DISMISSED;

        5. A certificate of appealability will not issue;

        6. As Court certified that any appeal in this matter would not be taken in good faith, should
           Petitioner file a notice of appeal, he is DENIED leave to appeal in forma pauperis; and

        7. The Clerk is DIRECTED to close the file.

        SO ORDERED.

        ENTER:




                                                       s/Clifton L. Corker
                                                       United States District Judge
         ENTERED AS A JUDGMENT
             s/ John L. Medearis
            CLERK OF COURT

Case 3:19-cv-00411-DCLC-DCP Document 15 Filed 06/02/20 Page 1 of 1 PageID #: 399
